 

Exhibit 10.1

 

CEPHALON, INC.

 

ADVISORY SERVICES AGREEMENT AND RELEASE

 

 

THIS ADVISORY SERVICES AGREEMENT (the “Agreement”), is entered into as of
February 8, 2008, by and between Cephalon, Inc., a Delaware corporation (the
“Company”), and John E. Osborn (“Advisor”).

 

WHEREAS, Advisor has been a good and valuable employee of the Company since
March 17, 1997;

 

WHEREAS, Advisor has served as chief legal officer of the Company since 1998,
and in that capacity has been responsible for managing all legal matters and
strategies, including matters related to intellectual property and litigation;

 

WHEREAS, Advisor is currently Executive Vice President, General Counsel and
Secretary of the Company, and in that capacity is a party to an Executive
Severance Agreement, dated July 25, 2002, by and between Advisor and the Company
(the “Severance Agreement”);

 

WHEREAS, Advisor intends to resign his position as Executive Vice President,
General Counsel and Secretary of the Company, effective March 31, 2008.

 

WHEREAS, the Company recognizes that Advisor’s unique knowledge and insight
concerning the Company’s legal and policy matters is valuable to the Company and
the Company wishes to obtain the continued services of Advisor in connection
with such legal and policy matters, subject to the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound hereby, the Company and Advisor hereby agree
as follows:

 

1.     Term.  The term of this Agreement shall begin on April 1, 2008 (the
“Effective Date”) and shall continue until March 31, 2011, unless terminated
prior thereto pursuant to Paragraph 7 below (the “Term”).

 

2.     Conditions.  Advisor understands and agrees that this Agreement will not
become effective unless Advisor resigns his position as Executive Vice
President, General Counsel and Secretary of the Company, and thereby terminates
his employment with the Company, on March 31, 2008.  Advisor also agrees that at
such time he will also resign as an officer and/or director of any subsidiary of
the Company.  Advisor further understands and agrees that this Agreement will
not become effective unless and until Advisor executes, and does not revoke, the
Company’s standard written release, a copy of which is attached hereto as
Schedule 1 (the “Release”), of any and all claims against the Company and all
related parties with respect to all matters arising out of Advisor’s employment
by the Company (other than any entitlements under the terms of this Agreement or
under any other plans or programs of the Company in which Advisor participated
and under which Advisor has accrued or become entitled to a benefit) or the
termination thereof.  Advisor further understands and agrees that as a condition
to the effectiveness of this Agreement, Advisor hereby waives all of his rights
and privileges under the Severance Agreement and both the Company and Advisor
hereby agree that the Severance Agreement shall terminate and be of no further
force and effect as of March 31, 2008.

 

 

 

--------------------------------------------------------------------------------


 

 

3.     Services to be Provided.  During the Term of this Agreement, Advisor
shall work with and provide such advice, including legal advice, and support to
the Company’s outside counsel, in-house counsel and Company executives as the
Company may reasonably request in connection with legal and policy matters,
including litigation, intellectual property and regulatory matters, as well as
assistance in the transition to Advisor’s replacement as General Counsel (the
“Services”).   Advisor shall be subject to the direction of the Chairman and
Chief Executive Officer (“CEO”) of the Company or such person as the CEO may
reasonably designate, including the new General Counsel once hired.  Advisor
shall perform such other reasonable advisory services as shall be mutually
agreed upon by Advisor and the CEO, or the CEO’s delegate, from time to time. 
The Company contemplates, and Advisor acknowledges, that the Services to be
rendered by Advisor during the first twelve months of the Term may be
substantial.  Advisor shall perform the Services at any one of the Company’s
locations or at other places as may be mutually convenient and agreed upon by
Advisor and the Company.

 

4.     Compensation; No Benefits.

 

(a)     Compensation.  The Company shall pay Advisor one million nine hundred
thousand dollars (US $1,900,000) on October 1, 2008 and one hundred thousand
dollars (US $100,000) on each of April 1, 2009 and April 1, 2010.  The payment
of nine hundred fifty thousand dollars (US $950,000) of the October 1, 2008
payment (the “Waiver Compensation”) is expressly conditioned on Advisor’s
executing this Agreement, thereby waiving his rights under the Severance
Agreement pursuant to Paragraph 2 above.

 

(b)    Equity Awards.  Notwithstanding anything in any agreement to the contrary
and as a condition for the Company to enter into this Agreement, Advisor hereby
agrees that all of Advisor’s outstanding equity awards that are not vested as of
March 31, 2008 shall terminate and Advisor shall have no further rights with
respect to such nonvested awards.

 

(c)     Expenses.  The Company shall reimburse Advisor for all reasonable
business and pre-approved traveling expenses incurred by Advisor in connection
with the performance of the Services in accordance with the Company’s expense
reimbursement policies in effect from time to time.

 

(d)    No Benefits.  Advisor acknowledges that for purposes of this Agreement
and any and all Services to be provided hereunder, he shall not be an employee
of Company and will not be entitled to participate in or receive any benefit or
right as a Company employee under any Company employee benefit or executive
compensation plan, including, without limitation by way of specification,
employee insurance, pension, savings, medical, healthcare, fringe benefit, stock
option, equity compensation, deferred compensation and bonus plans
(collectively, the “Company Plans”).  If Advisor’s status is ultimately
re-characterized by a third party to constitute employee status, Advisor shall
not be eligible to participate in or receive any benefit or right as a Company
employee under any Company Plan unless and until the Company consents to such
eligibility.

 

5.     Independent Contractor; Performance.  For purposes of this Agreement and
all Services to be provided hereunder, Advisor shall not be considered a
partner, co-venturer, agent, employee, or representative of the Company, but
shall remain in all respects an independent

 

 

 

--------------------------------------------------------------------------------


 

 

contractor, and neither party shall have any right or authority to make or
undertake any promise, warranty or representation, to execute any contract, or
otherwise to assume any obligation or responsibility in the name of or on behalf
of the other party.  Advisor shall perform all Services in a professional
manner, consistent with industry standards and the Company’s goals and ethical
standards.  Notwithstanding anything in this Paragraph 5, the Company’s board of
directors (the “Board”) or a committee thereof shall designate Advisor an
“authorized representative” of the Company under Section VII of the Company’s
bylaws, effective on the Effective Date, for purposes of Advisor’s eligibility
to obtain reimbursement of legal fees and indemnification by the Company, such
reimbursement and indemnification shall be subject to the terms and conditions
of the Company’s relevant policies.

 

6.     Tax Obligations.  The Company will report the Waiver Compensation paid on
October 1, 2008 on Form W-2 and shall effect the applicable withholding on such
compensation.  Except as otherwise provided in this Paragraph 6, Advisor shall
be responsible for all income taxes, employment taxes and workers’ compensation
insurance associated with the compensation received under this Agreement and
agrees that the Company will not withhold or pay any of the foregoing in
connection with Advisor’s Services to the Company hereunder.

 

7.     Termination.  Notwithstanding the provisions of Paragraph 1, the Company
may terminate this Agreement at any time during the Term upon written notice to
Advisor (“Early Termination”), if the Services are not being performed.  In the
event of an Early Termination by the Company, the Company shall not be
responsible for any portion of any compensation payments due to be paid to
Advisor under Paragraph 4 after the date of notice of such Early Termination,
except the Waiver Compensation, which shall nevertheless be paid as scheduled
under Paragraph 4.  Within five days after an Early Termination by the Company,
Advisor shall deliver to the Company all work product resulting from the
performance of the Services.

 

8.     Restrictive Covenants.

 

(a)     Confidentiality.  Advisor shall remain subject to the terms and
conditions of his Employee Confidentiality Agreement, a copy of which is
attached hereto as Schedule 2, which Agreement shall continue in full force and
effect during the Term of this Agreement and thereafter.

 

(b)    Non-Competition.  During the Term of this Agreement, and for a period of
one year thereafter, except with the written consent of the Company, Advisor
shall not directly or indirectly, own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, stockholder, advisor, consultant, investor or otherwise with, or
use or permit his name to be used in connection with, any person, business or
enterprise which directly or indirectly engages in (i) the development of
compounds, or (ii) the sale or marketing of products, that in either case
directly compete with the Company’s compounds or products (the “Company’s
Business”), or which partners or serves as a joint venturer with the Company in
connection with the Company’s Business.  Notwithstanding anything set forth
herein, nothing shall be construed so as to prevent Advisor from consulting with
or working for any of the leading research-based brand name pharmaceuticals or
biotechnology companies.  The foregoing restrictions shall not be construed to
prohibit Advisor’s ownership of less than five percent of any class of
securities of any corporation that is engaged in any of the foregoing businesses
and has

 

 

--------------------------------------------------------------------------------


 

 

a class of securities registered pursuant to the Securities Exchange Act of
1934, as amended, provided that such ownership represents a passive investment
and that neither Advisor nor any group pf persons including Advisor in any way
either directly or indirectly, manages or exercises control of any such
corporation, guarantees any of its financial obligations, otherwise takes any
part in its business, other than exercising Advisor’s rights as a stockholder,
or seeks to do any of the foregoing.

 

(c)     Non-Solicitation.  During the Term of this Agreement, and for a period
of one (1) year thereafter, Advisor will not:

 

(i)          except with the prior written consent of the Company, directly or
indirectly solicit, entice or induce any customer, including any customer that
was a customer of the Company at any time during the preceding six months, to
become a customer of any other person, firm or corporation with respect to the
Company’s Business or to cease doing business with the Company or its
subsidiaries or affiliates, and Advisor will not approach any such person, firm
or corporation for such purpose or authorize or knowingly approve, encourage or
assist the taking of such actions by any other person, firm or corporation; or

 

(ii)         directly or indirectly solicit, recruit or hire any part-time or
full-time employee, representative or advisor of the Company or its subsidiaries
or affiliates, or any person who was an employee, representative or advisor of
the Company or its subsidiaries or affiliates at any time during the preceding
six months, to work for a third party other than the Company or its subsidiaries
or affiliates or engage in any activity that would cause any employee,
representative or advisor to violate any agreement with the Company or its
subsidiaries or affiliates.

 

(d)    Return of Property.  Upon termination of  this Agreement, Advisor shall
deliver to the person designated by the Company all originals and copies of all
documents and property of the Company in Advisor’s possession, under Advisor’s
control or to which Advisor may have access, including but not limited to, any
office, computing or communications equipment (e.g., laptop computer, facsimile
machine, printer, cellular phone, etc.) that he has had or has been using, and
any business or business-related files that he has had in his possession. 
Advisor will not reproduce or appropriate for Advisor’s own use, or for the use
of others, any Proprietary Information (as defined in the Employee
Confidentiality Agreement), and shall use reasonable efforts to remove from any
personal computing or communications equipment all such Proprietary Information
relating to the Company.

 

(e)     Non-Disparagement.  Advisor agrees that Advisor shall not disparage the
Company, its subsidiaries and parents, and their respective officers, directors,
investors, employees, and agents, and its and their respective successors and
assigns, heirs, executors, and administrators, or make any public statement
reflecting negatively on the Company, its subsidiaries and parents, and their
respective officers, directors, investors, employees, and agents, and its and
their respective successors and assigns, heirs, executors, and administrators,
to third parties, including, but not limited to, any matters relating to the
operation or management of the Company, irrespective of the truthfulness or
falsity of such statement, except as may otherwise be required by applicable law
or compelled by process of law.  The Company agrees that it, and its
subsidiaries, shall not, and shall request their respective officers and
directors, investors

 

 

--------------------------------------------------------------------------------


 

 

and its and their respective successors and assigns, not to, make any
disparaging or negative remarks, either oral or in writing, regarding Advisor.

 

(f)     Insider Trading.  Notwithstanding Advisor’s status as an independent
contractor as of and following the Effective Date, Advisor acknowledges and
agrees that he will remain subject to and abide by the Company’s Policy
Statement on Securities Trading, until such time as he is no longer aware of any
material nonpublic information concerning the Company.

 

(g)    Disclosure.  Advisor acknowledges that the Company intends to publicly
disclose the existence and material terms of this Agreement, and file a copy of
this Agreement, as required by the rules and regulations of the U.S. Securities
and Exchange Commission.  Furthermore, Advisor has reviewed and approved the
form of press release set forth in Schedule 3 attached hereto.

 

(h)    Third Party Information.  Advisor recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information (“Third Party Information”) and to use such
information only for certain limited purposes.  Advisor agrees at all times
during the Term of this Agreement and thereafter, to hold in strictest
confidence any and all Third Party Information he has received or will receive,
and not to use such information, except in connection with Advisor’s performance
of the Services, or to disclose to any person or entity such information, except
as necessary in performing the Services, consistent with the Company’s agreement
with such third party.

 

(i)      Enforcement.  If, at the enforcement of Paragraphs 8(a) through (d), a
court holds that the duration or scope restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration or scope reasonable under the circumstances shall be
substituted for the stated duration or scope, and that the court shall be
permitted to revise the restrictions contained in this Paragraph 8 to cover the
maximum duration or scope permitted by law.

 

(j)      Survival.  The provisions of this Paragraph 8 shall survive the Term of
this Agreement.

 

9.     No Conflicting Agreements; Non-Exclusive Engagement.

 

(a)     No Conflicting Agreements.  Advisor represents that Advisor is not a
party to any existing agreement that would prevent Advisor from entering into
and performing this Agreement.  Advisor will not enter into any other agreement
that is in conflict with Advisor’s obligations under this Agreement.  Subject to
the foregoing, Advisor may from time to time act as an advisor or consultant to,
perform professional services for, or enter into agreements similar to this
Agreement with other persons or entities without the necessity of obtaining
approval from the Company.

 

(b)    Non-Exclusive Engagement.  The Company may from time to time (i) engage
other persons and entities to act as advisors or consultants to the Company and
perform services for the Company, including services that are similar to the

 

 

--------------------------------------------------------------------------------


 

 

Services, and (ii) enter into agreements similar to this Agreement with other
persons or entities, in all cases without the necessity of obtaining approval
from Advisor.

 

10.   Equitable Relief.  Advisor agrees that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth in Paragraph 8 of this Agreement.  Accordingly, Advisor
agrees that if Advisor breaches any of such covenants, the Company will have
available, in addition to any other right or remedy available, the right to
obtain an injunction from a court of competent jurisdiction, without the
necessity of posting a bond or other security, restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement

 

11.   Entire Agreement, Amendment and Assignment.  This Agreement is the sole
agreement between Advisor and the Company with respect to the Services to be
performed hereunder and it supersedes all prior agreements and understandings
with respect thereto, whether oral or written.  No modification to any provision
of this Agreement shall be binding unless in writing and signed by both Advisor
and the Company.  No waiver of any rights under this agreement, will be
effective unless in writing signed by the party to be charged.  All of the terms
and provisions of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of Advisor hereunder are of a personal nature and
shall not be assignable or delegable in whole or in part by Advisor.

 

12.   Governing Law.  This Agreement shall be governed by and interpreted in
accordance with laws of the Commonwealth of Pennsylvania, without giving effect
to any conflict of laws provisions.

 

13.   Notices.  All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered, sent by facsimile or
mailed by registered or certified mail, as follows (provided that notice of
change of address shall be deemed given only when received):

 

 

If to the Company, to:

 

 

 

 

 

Cephalon, Inc.

 

 

41 Moores Road

 

 

Frazer, PA 19355

 

 

Attention: Chairman and CEO

 

 

(610)

—

(facsimile)

 

 

 

 

With a copy to:

 

 

 

 

 

Morgan, Lewis and Bockius LLP

 

 

1701 Market Street

 

 

Philadelphia, PA 19103

 

 

Attn: I. Lee Falk, Esq.

 

 

(215) 963-5001 (facsimile)

 

If to Advisor, to the most recent address on file with the Company or to such
other names or addresses as the Company or Advisor, as the case may be, shall
designate by

 

 

 

 

--------------------------------------------------------------------------------


 

 

notice to each other person entitled to receive notices in the manner specified
in this Paragraph 13.

 

14.   Counterparts.  This Agreement shall become binding when any one or more
counterparts hereof, individually or taken together, shall bear the signatures
of Advisor and the Company.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, but all of which together shall
constitute but one and the same instrument.

 

15.   Severability.  If any provision of this Agreement or application thereof
to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.

 

16.   Social Security Number.  Advisor certifies that he has provided the
Company with his true and correct Social Security Number.  Advisor acknowledges
that Company will rely upon the foregoing certification in filing certain
documents and instruments required by law in connection with this Agreement
including, without limitation, Form 1099 (or any successor form) under the
Internal Revenue Code of 1986, as amended (the “Code”).

 

17.   Section 409A.  The Company and Advisor agree that termination of the
Advisor’s employment as of March 31, 2008 constitutes a “separation from
service” (within the meaning of section 409A of the Code) as of such date.  All
payments and reimbursements provided under this Agreement are intended to comply
with the applicable provisions of section 409A of the Code and shall be
interpreted to avoid any penalty sanctions under section 409A of the Codes.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.

 

 

CEPHALON, INC.

 

 

 

By:

/s/ Frank Baldino, Jr.

 

Name:

Frank Baldino, Jr., Ph.D

 

Title:

Chairman & Chief Executive Officer

 

 

 

 

 

ADVISOR

 

 

 

/s/ John E. Osborn

 

John E. Osborn

 

 

 

 

--------------------------------------------------------------------------------